Citation Nr: 1031979	
Decision Date: 08/25/10    Archive Date: 09/01/10

DOCKET NO.  10-24 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel





INTRODUCTION

The Veteran served on active military duty from January 1945 to 
January 1946.  

These issues come before the Board of Veterans' Appeals (Board) 
on appeal from an October 2008 rating action of the Department of 
Veterans Affairs Regional Office (RO) in St. Petersburg, Florida, 
that denied service connection for bilateral hearing loss and 
tinnitus.  

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).  

FINDINGS OF FACT

1.  The Veteran did not participate in combat.  

2.  The Veteran did not exhibit impaired hearing in service or 
any sensorineural hearing loss within the first year following 
separation from service, and current hearing loss is not 
associated by competent evidence with his active military duty.  

3.  A preponderance of the evidence is against a finding that 
tinnitus is related to active service and tinnitus is not shown 
to have manifested within one year following separation from 
service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred or aggravated in 
service and sensorineural hearing loss may not be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1154(a), 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2009).  

2.  Tinnitus was not incurred in or aggravated by service and may 
not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A September 2008 letter satisfied the duty to notify the Veteran.  
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159(b) (2009).  The agency of original jurisdiction notified 
the Veteran of information and evidence necessary to substantiate 
his claim for service connection.  He was notified of the 
information and evidence that VA would seek to provide and the 
information and evidence that he was expected to provide.  He was 
also informed of the process by which initial disability ratings 
and effective dates are assigned.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

The duty to assist contemplates that VA will help a claimant 
obtain records relevant to the claim, whether or not the records 
are in Federal custody, and that VA will provide a medical 
examination when necessary to make a decision on the claim.  
38 C.F.R. § 3.159(c)(4) (2009).  VA has done everything 
reasonably possible to assist the Veteran with respect to his 
claims for benefits.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2009).  Service medical records have been associated 
with the claims file.  All identified and available medical 
records have been secured.  

The Veteran has not been given a VA medical examination.  A 
medical examination is not needed to make a decision in this 
case.  The evidence is inconsistent and conflicting.  As a 
result, the record does not establish that the Veteran suffered 
an event, injury, or disease in service and that the claimed 
disability or symptoms may be associated with the established 
event, injury or disease that happened in service.  38 C.F.R. 
§ 3.159(c)(4)(i) (2009).  VA's duty to assist is not invoked 
where no reasonable possibility exists that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2) (West 
2002 & Supp. 2010); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  The Board finds the duties to notify and assist have 
been met.  

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110 (West 2002).  That an injury or disease 
occurred in service is not enough.  There must be chronic 
disability resulting from that injury or disease.  If there is no 
showing of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is required 
to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2009).  
Service connection may be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).  

In addition, service connection for sensorineural hearing loss or 
tinnitus may also be established on a presumptive basis by 
showing that it manifested itself to a degree of 10 percent or 
more within one year from the date of separation from service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2009).  

For purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, and 
4000 Hertz is 40 decibels or greater; when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, and 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2009).  

In adjudicating this claim, the Board must assess the competence 
and credibility of the Veteran.  Washington v. Nicholson, 19 Vet. 
App. 362 (2005).  Lay testimony is competent if it is limited to 
matters that the witness has actually observed and is within the 
realm of the witnesses personal knowledge.  Barr v. Nicholson, 
21 Vet. App. 303 (2007), Layno v. Brown, 6 Vet. App. 465 (1994).  
Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of the facts or circumstances and conveys matters that 
can be observed and described by a lay person.  38 C.F.R. § 
3.159(a)(2) (2009).

The Board must also assess the credibility, and therefore the 
probative value of the evidence of record in its whole.  Owens v. 
Brown, 7 Vet. App. 429 (1995); Madden v. Gober, 125 F. 3d 1477 
(Fed. Cir. 1997).  In determining whether documents submitted by 
a veteran are credible, the Board may consider internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the claimant.  Caluza v. Brown, 
7 Vet. App. 498 (1995).  The Board is not required to accept an 
appellant's uncorroborated account of his active service 
experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  Lay 
evidence stating that any event occurred does not have to be 
accepted unless documentary evidence can prove otherwise.  
Rather, the probative value of lay statements is to be weighed 
like all other evidence.  Bardwell v. Shinseki, 2010 WL 3221928 
(August 17, 2010).  

The Veteran has contended that bilateral hearing loss and 
tinnitus were caused by his mononucleosis in service.  In the 
Veteran's January 2008 claim for bilateral hearing loss and 
tinnitus he stated: "I was sick with mononucleosis in the 
service which led to my bilateral hearing loss and tinnitus."  

In his September 2009 notice of disagreement, he stated: "I 
tried to get my current physician to provide an opinion regarding 
the mononucleosis causing my bilateral hearing loss and tinnitus; 
however, he refused."  The Veteran submitted a long statement 
recalling his treatment mononucleosis in service.  He stated that 
while he was treated for mononucleosis, his hearing was 
"difficult" and he was told by medical staff it would improve 
as the throat swelling went down.  He stated that since service 
he has experienced other bouts of throat infections and every 
time his hearing is "noticeably affected."  The Veteran stated 
that he was told by a Navy doctor that the discharge examination 
is the principle source of information as to whether there was 
hearing loss in service.  The Veteran countered that his hearing 
loss was simply not noted on his examination.  He also stated 
that each time he had a new doctor, the doctor would confirm that 
the after effects of his mononucleosis would be as expected.  

On his January 1945 enlistment examination, both of the Veteran's 
ears were normal.  For his right and left ears, a 15/15 was shown 
on a whispered voice test.  An October 1945 service treatment 
record shows the Veteran was initially diagnosed with 
tonsillitis, but the diagnosis was later changed to 
mononucleosis.  He was treated for that illness and it resolved.  
On January 1946 separation examination, no diseases or defects of 
the ears were shown.  The Veteran was tested by a coin click and 
was 20/20.  He tested 15/15 on a whispered voice test in both 
ears.  A tonsillectomy was noted.  

Private records from Dr. Daum, the Veteran's treating physician, 
date since 2005.  They show the Veteran has multiple (nonservice-
connected) medical problems.  A January 2007 record shows the 
Veteran has dementia and memory problems.  In August 2007, he 
experienced dizziness after taking medication for benign 
prostatic hypertrophy.  In January 2005, his dizziness was 
secondary to labyrinthitis.  

In a March 2008 VA audiology record, the Veteran reported an 
onset of bilateral hearing loss in service.  He stated that in 
1945, he had a severe case of mononucleosis which resulted in 
intubation.  Since then his ears feel full, popped frequently, 
and rang constantly.  He denied aural pain or dizziness.  The 
report states: "He has a long history of military 
(artillery/combat in WWII) and occupational (aircraft 
maintenance) noise exposure."  An audiogram revealed mild 
sloping to a moderate sensorineural hearing loss bilaterally.  
Speech reception thresholds were obtained at 45 decibels in each 
ear and were in agreement with puretone findings.  Word 
discrimination was 84 percent in the right and 80 percent of the 
left ear.  The Veteran was a candidate for hearing aids.  

In a September 2009 VA primary care record, the Veteran reported 
having progressive bilateral hearing loss since having 
mononucleosis in 1945 while on active duty.  

While the Veteran's hearing loss meets the standard for hearing 
loss for VA purposes under 38 C.F.R. § 3.385 (via the speech 
recognition scores), the Board does not find that service 
connection is warranted for either bilateral hearing loss or 
tinnitus.  The Board also finds the Veteran did not participate 
in combat.  The Board affords the Veteran's statements regarding 
the incurrence of his hearing loss less weight because the 
evidence shows a lack of consistency and plausibility, which are 
considerations for the Board.  Caluza v. Brown, 7 Vet. App. 498 
(1995).

Although a March 2008 VA audiology record stated the Veteran had 
a history of military noise exposure from "artillery/combat in 
WWII," service personnel records show the Veteran was in the 
Navy for slightly less than one year, he received training in 
"radio material" and "storekeeper" schools and he was not 
deployed outside the United States.  The Veteran himself also 
never alleges combat or states he was exposed to artillery fire.  
As a result, the Board finds the Veteran was not in combat and 
the combat presumption of 38 U.S.C.A. § 1154(b) (West 2002) is 
not for application.  

The Veteran's competent complaints for both hearing loss and 
tinnitus are taken into account.  The Veteran may state what he 
actually experienced and the Veteran's hearing acuity and ringing 
in the ears are within his personal experience.  Layno v. Brown, 
6 Vet. App. 465 (1994) ; 38 C.F.R. § 3.159(a)(2) (2009).  
However, the Board must also assess credibility.  In doing so, 
the Board highlights several facts which by themselves may not be 
as notable, but in totality show inconsistency in the record and 
hurt the plausibility of the claim.  The Veteran had normal 
hearing upon separation.  None of his treatment records show 
hearing loss or tinnitus diagnoses, treatment or symptoms in 
service, even during his treatment records which specifically 
detail his mononucleosis.  The Veteran currently has diagnoses of 
memory loss and dementia, but claims he has had hearing loss and 
tinnitus since service.  The March 2008 VA record notes the 
Veteran's past occupational history of working in aircraft 
maintenance, however, he omitted that fact in his claim 
describing his hearing loss and tinnitus.  There is a lack of 
treatment or other records documenting hearing loss or tinnitus 
during service, within one year following separation from 
service, or from 1946 until many years following service.  

While not necessarily unfavorable, the Board notes in his 
September 2009 notice of disagreement, the Veteran stated his 
doctor refused to provide an opinion regarding the mononucleosis 
causing his bilateral hearing loss and tinnitus.  After reviewing 
all the evidence, the Board does not accept the Veteran's 
statements that he has had bilateral hearing loss and tinnitus 
since his service.  Continuity of symptomatology is not 
established for the claim.  38 C.F.R. § 3.303(b) (2009).  

The Veteran also stated that each time he saw a new doctor, the 
doctor confirmed that the after effects of his mononucleosis 
would be as expected.  Hearsay medical evidence, as transmitted 
by layperson, is of limited probative value.  Robinette v. Brown, 
8 Vet. App. 69 (1995).  The connection between what a physician 
said and layperson's account of what he purportedly said is 
simply too attenuated and inherently unreliable to constitute 
medical evidence.  

The evidence does not support a presumption of service connection 
because hearing loss and tinnitus are not shown to have 
manifested itself to a degree of 10 percent or more within one 
year from the date of separation from service.  38 U.S.C.A. 
§§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) 
(2009).  The Board finds that the preponderance of the evidence 
is against the Veteran's claim for service connection for 
bilateral hearing loss and tinnitus and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection tinnitus is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


